In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-252V
                                    Filed: December 11, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
MICHAEL ASKEW,                *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine; Guillain-
                              *                               Barré Syndrome (“GBS”);
SECRETARY OF HEALTH           *                               Attorneys’ Fees and Costs;
AND HUMAN SERVICES,           *                               Reasonable Amount Requested to
                              *                               Which Respondent Does Not Object.
          Respondent.         *
* * * * * * * * * * * * * * * *

Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner.
Traci Patton, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On March 31, 2014, Michael Askew (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that he suffered from Guillain-Barré syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine administered to him on November 11, 2011.

       On December 11, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation and attorneys’ fees. Respondent denies that the flu
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
vaccine caused Petitioner’s GBS or any other injury or condition. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages and attorneys’ fees, on
the terms set forth therein.

      The parties stipulate that Petitioner and his attorney shall receive the following
compensation:

       A lump sum of $162,500.00, in the form of a check payable to Petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a); and

       A lump sum of 19,234.39, in the form of a check payable jointly to Petitioner and
       Petitioner’s attorney, Maximillian Muller, for attorneys’ fees and costs available
       under 42 U.S.C. § 300aa-15(e). In compliance with General Order #9, Petitioner
       represents that he incurred no out-of-pocket litigation expenses in proceeding on the
       petition.

Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation and for
attorneys’ fees. Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:14-vv-00252-UNJ Document 14 Filed 12/11/14 Page 1 of 5
Case 1:14-vv-00252-UNJ Document 14 Filed 12/11/14 Page 2 of 5
Case 1:14-vv-00252-UNJ Document 14 Filed 12/11/14 Page 3 of 5
Case 1:14-vv-00252-UNJ Document 14 Filed 12/11/14 Page 4 of 5
Case 1:14-vv-00252-UNJ Document 14 Filed 12/11/14 Page 5 of 5